Case 1:20-cv-03181-DDD Document 4 Filed 10/23/20 USDC Colorado Page 1 of 9




      EXHIBIT A
Case 1:20-cv-03181-DDD Document 4 Filed 10/23/20 USDC Colorado Page 2 of 9




        Exhibit A-1
Case 1:20-cv-03181-DDD Document 4 Filed 10/23/20 USDC Colorado Page 3 of 9




 ADAMS COUNTY DISTRICT COURT,
 STATE OF COLORADO                                       DATE FILED: September 30, 2020 4:42 PM
                                                         FILING ID: 2E95F55A626DC
 Court Address:                                          CASE NUMBER: 2020CV31271
 1100 Judicial Center Drive
 Brighton, Colorado 80601
 ____________________________________________________

 Plaintiff(s): SEAN COUTURE                                                   COURT USE ONLY

 Defendant(s): UNITED AIRLINES, INC.

 Attorneys for Plaintiff:                                              Case Number:
 Chad P. Hemmat, No. 20845
 Jason G. Alleman, No. 42570
 Cameron O. Hunter, No. 50095
 ANDERSON HEMMAT LLC
 5613 DTC Parkway, Suite 150                                           Division            Courtroom
 Greenwood Village, Colorado 80111
 Phone Number: 303/782-9999
 Fax Number: 303/782-9996
 chad@andersonhemmat.com
 jason@andersonhemmat.com
 cameron@andersonhemmat.com


     DISTRICT COURT CIVIL (CV) CASE COVER SHEET FOR INITIAL PLEADING OF
                                 COMPLAINT,
           COUNTERCLAIM, CROSS-CLAIM OR THIRD PARTY COMPLAINT
                              AND JURY DEMAND


1. This cover sheet shall be filed with the initial pleading of a complaint, counterclaim, cross-claim or
   third party complaint in every district court civil (CV) case. It shall not be filed in Domestic
   Relations (DR), Probate (PR), Water (CW), Juvenile (JA, JR, JD, JV), or Mental Health (MH) cases.
   Failure to file this cover sheet is not a jurisdictional defect in the pleading but may result in a clerk’s
   show cause order requiring its filing.

2. Simplified Procedure under C.R.C.P. 16.1 applies to this case unless (check one box below if this
   party asserts that C.R.C.P. 16.1 does not apply):

    This is a class action, forcible entry and detainer, Rule 106, Rule 120, or other similar expedited
     proceeding, or

   X This party is seeking a monetary judgment against another party for more than $100,000.00,
     including any penalties or punitive damages, but excluding attorney fees, interest and costs, as
     supported by the following certification:
JDF 601SC R09-18 DISTRICT COURT CIVIL (CV) CASE COVER SHEET                       Page 1 of 2
Case 1:20-cv-03181-DDD Document 4 Filed 10/23/20 USDC Colorado Page 4 of 9




           By my signature below and in compliance with C.R.C.P. 11, based upon information
           reasonably available to me at this time, I certify that the value of this party’s claims against
           one of the other parties is reasonably believed to exceed $100,000.”

   Or

    Another party has previously filed a cover sheet stating that C.R.C.P. 16.1 does not apply to this
   case.

3. X This party makes a Jury Demand at this time and pays the requisite fee. See C.R.C.P. 38.
   (Checking this box is optional.)

Date: 9/24/20                                 s/ Chad P. Hemmat, Esq. ________
                                              Signature of Party or Attorney for Party
NOTICE
This cover sheet must be served on all other parties along with the initial pleading of a complaint,
counterclaim, cross-claim, or third party complaint.




JDF 601SC R09-18 DISTRICT COURT CIVIL (CV) CASE COVER SHEET                      Page 2 of 2
Case 1:20-cv-03181-DDD Document 4 Filed 10/23/20 USDC Colorado Page 5 of 9




        Exhibit A-2
Case 1:20-cv-03181-DDD Document 4 Filed 10/23/20 USDC Colorado Page 6 of 9




                                                       DATE FILED: September 30, 2020 4:42 PM
ADAMS COUNTY DISTRICT COURT,                           FILING ID: 2E95F55A626DC
STATE OF COLORADO                                      CASE NUMBER: 2020CV31271

Court Address:                                                      Court Use Only
1100 Judicial Center Drive
Brighton, Colorado 80601
__________________________________________
Plaintiff(s): SEAN COUTURE
                                                            _____________________________
Defendant(s): UNITED AIRLINES, INC.                          Case Number:
__________________________________________
Attorneys for Plaintiff
Chad P. Hemmat, No. 20845
Jason G. Alleman, No. 42570                                  Division/ Courtroom:
Cameron O. Hunter, No. 50095
ANDERSON HEMMAT, LLC
5613 DTC Parkway, Suite 150
Greenwood Village, Colorado 80111
Phone Number: 303/782-9999
Fax Number: 303/782-9996
chad@andersonhemmat.com
jason@andersonhemmat.com
cameron@andersonhemmat.com


                            COMPLAINT AND JURY DEMAND


       COMES NOW, the Plaintiff, Sean Couture, by and through his attorneys, Anderson

Hemmat, LLC, and for his Complaint and Jury Demand, against the Defendant, states and

alleges as follows:

       1.      The Plaintiff is a resident and domiciliary of the City of Virginia Beach, State of

Virginia.

       2.      Defendant, United Airlines, Inc. is a for profit corporation organized under the

laws of the State of Delaware and actively doing business in the State of Colorado.




                                                 1
Case 1:20-cv-03181-DDD Document 4 Filed 10/23/20 USDC Colorado Page 7 of 9




         3.    Upon information and belief, Defendant owns and/ or operates the property

located at Denver International Airport, Gate B50, 8500 Pena Boulevard, Denver, Colorado

80249.

         4.    This Court has jurisdiction over the subject matter of this action and the parties

hereto and venue is proper in the County of Adams as the county where the subject accident

happened.

         5.    On January 22, 2019, Plaintiff was performing a pre-flight inspection of an

aircraft when he slipped and fall on ice, resulting in injuries, damages and losses to Plaintiff.

         6.    At that same time and place, the Plaintiff was an invitee for all purposes pursuant

to C.R.S. § 13-21-115.

                       FIRST CLAIM FOR RELIEF AGAINST DEFENDANT
                                     (C.R.S. § 13-21-115)

         7.    Plaintiff incorporates herein all allegations contained in paragraphs 1 through 6 in

the Introductory Allegations.

         8.    Defendant actually knew or should have known of the danger on their property.

         9.    Defendant failed to use reasonable care to protect against the danger on the

property.

         10.   The Defendant’s failure was the cause of Plaintiff’s injuries, damages and losses.

         11.   The Plaintiff incurred injuries including, but not limited to, his shoulder,

substantial physical injuries, loss of ability to enjoy life as he did before the accident, and

emotional distress.

         12.   All damages to the Plaintiff are in the past, present and future whether so

specifically delineated in each paragraph or not.


                                                    2
Case 1:20-cv-03181-DDD Document 4 Filed 10/23/20 USDC Colorado Page 8 of 9




                  SECOND CLAIM FOR RELIEF AGAINST DEFENDANT
                                  (Negligence)

          13.   Plaintiff incorporates herein all allegations contained in paragraphs 1 through 12

in the Introductory Allegations and the First Claim for Relief.

          14.   The Defendant acted in a reckless, careless and negligent manner and did so in

such a fashion as cause injuries and damages to the Plaintiff.

          15.   As a direct, immediate and proximate result of the Defendants’ negligent actions

and/ or omissions, the Plaintiff has been damaged.

          16.   As a direct, immediate and proximate result of the Defendants’ negligence as

stated above, the Plaintiff has sustained severe injuries which said injuries are of a permanent

nature and which have caused the Plaintiff great pain, suffering, discomfort and emotional

distress and which will continue to cause the Plaintiff great pain, suffering, discomfort and

emotional distress.

          17.   As a direct, immediate and proximate result of the Defendants’ negligence, the

Plaintiff has incurred and will continue to incur medical, therapeutic, hospital and physician

expenses.

          18.   As a direct, immediate and proximate result of the Defendants’ negligence, the

Plaintiff has lost the ability to enjoy life as he did before the accident, has lost time, has suffered

impaired earning capacity, economic losses and has lost time from work and has lost pay and

salary.

          19.   All damages to the Plaintiff are in the past, present and future whether so

specifically delineated in each paragraph or not.




                                                    3
Case 1:20-cv-03181-DDD Document 4 Filed 10/23/20 USDC Colorado Page 9 of 9




       WHEREFORE, on account of the matters set forth in First and Second Claims For Relief,

the Plaintiff, Sean Couture prays for a judgment in favor of the Plaintiff, and against the

Defendant, United Airlines, Inc. in an amount which will fully compensate him for his injuries

and damages in the past, present and future, including for past, present and future medical

expenses, past, present and future pain and suffering, for personal injuries, for emotional distress,

for loss of ability to enjoy life as he did before the accident, for economic losses, for costs, expert

witnesses, for attorney fees, for interest on such sums as is provided by law and for such other

and further relief as to the Court appears proper in the premises.

              PLAINTIFF DEMANDS A TRIAL TO A JURY OF SIX (6) PERSONS.

       Respectfully submitted this 24th day of September, 2020.

                                               ANDERSON HEMMAT, LLC
                                               s/ Chad P. Hemmat, Esq.
                                               _____________________________
                                               Chad P. Hemmat, No. 20845
                                               Jason G. Alleman, No. 42570
                                               Attorneys for Plaintiff
       Plaintiff’s address:

       2185 Locksley Arch
       Virginia Beach, Virginia 23456




                                                  4
